                Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 1 of 27



 1
     UNITED STATES DISTRICT COURT
 2   SOUTHERN DISTRICT OF NEW YORK
 3

 4   JAMIE H. BASSEL DC PC D/B/A NEW                    CIVIL ACTION NO.: 20CV 9019
     YORK CITY CHIROPRACTIC & JAMIE
 5   BASSEL, D.C., P.C.
 6
                     Plaintiff,                         FIRST AMENDED COMPLAINT
 7
     vs.
 8
     AETNA HEALTH INSURANCE COMPANY
 9
     OF NEW YORK; ALLIANCEBERNSTEIN L.P.;
10   RADIUS HEALTH INC., JOHNSON &
     JOHNSON; STATE OF NEW JERSEY
11   HEALTH BENEFITS; SOVEREIGN USA
     INC., LULULEMON USA INC;
12
     CITYGROUP; KPMG; TKEDA
13   PHARMACEUTICALS U.S.A.; THE
     BLACKSTONE GROUP; FASHION
14   ISTITUTE OF TECHNOLOGY; TRINET
     GROUP INC., MARKET RESOURCES
15
     PARTNERS; WPP GROUP INC., RENT THE
16   RUNWAY; GALAXOSMITHKLINE LLC;
     MTN NEW YORK TRANSIT, DEUTSCHE
17   BANK.
18                   Defendant
19
                     Plaintiffs, New York City Chiropractic and Jamie Bassel, D.C., P.C., by and
20
     through their attorneys, J. Iandolo Law, PC, as and for their First Amended Complaint against
21

22
     Defendant Aetna Health Insurance Company (“Aetna”) allege as follows:

23

24                                          INTRODUCTION
25
           1. Since, about, January 1, 2018 Plaintiff New York City Chiropractic via its managing
26
              member Jamie Bassel (hereinafter collectively referred to as “Plaintiffs”) have operated
27
              a chiropractic facility, and provided and continue to provide medically necessary and
28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 2 of 27



 1      appropriate chiropractic services to, among others, patients who were, at the time service
 2
        was rendered, either employees, or employees’ spouses, dependents, or children covered
 3
        under employer-sponsored healthcare benefit plans administered by Aetna.
 4
     2. That Plaintiff is not in Aetna’s network, as such prior to Plaintiff’s preforming any
 5

 6      treatment deemed “medically necessary,” as all patients sign a valid assignment of

 7      benefits form, whereby, Plaintiffs’ are placed in the position to legally collect any sums
 8
        due to the patients.
 9
     3. In the last few years, Plaintiff submitted billing to Aetna – which they deemed incorrect-
10
        at which point caused Plaintiff’s submissions for payments to be denied, in whole.
11

12   4. Since 2018, Aetna has denied essentially all claims submitted from Plaintiff’s forcing

13      Plaintiff to commence this action.
14

15
                                         BACKGROUND
16
                     DEFENDANT’S REPEATED REGULATORY
17
             VIOLATIONS IN FAILING TO DECEIDE CLAIMS, REQUEST FOR
18              INFORMATION, OR ASSERT DEFENSES WITHIN 30 DAYS

19   5. Aetna has a disturbing history of engaging in unlawful, procedurally flawed, and abusive
20
        claims practices.
21
     6. This conduct has been addressed and punished by the New York State Department of
22
        Insurance on multiple occasions, yet Defendant’s conduct has continued unabated.
23

24   7. On or about August 19, 2010, Aetna entered into a stipulation with New York State

25      Department of Insurance whereby it admitted numerous regulatory violations, including
26
        but not limited to, failing to decide claims or request information within 30 days, as
27
        required by both New York law and the ERISA regulations, and for sending out
28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 3 of 27



 1      Explanation of Benefits Forms that failed to inform the claimants of their right to appeal.
 2
        Defendants were punished with a fine of Eight Hundred and Fifty Thousand ($850,000)
 3
        Dollars for their persistent unlawful conduct. The unlawful conduct occurred between
 4
        2001 and 2005.
 5

 6   8. Aetna had previously been cited by the Department of Insurance for unlawful conduct

 7      between 1994 and 2001. On June 13, 2002, the Department of Insurance cited Aetna for
 8
        serious inadequacies in their claims processing system.” Aetna was order to reassess
 9
        claims dating back a number of years and was required to file a remedial plan.
10
     9. Aetna’s repeated conduct is evidence of bad faith and culpable conduct which supports
11

12      an award of attorney’s fees to Plaintiff’s under ERISA.

13   10. At all relevant times, Aetna was and is the Plan Administrator and/or Claims Adjustor,
14
        for various ERISA- governed group health benefit plans. (The “Aetna Plans”).
15
     11. As a plan Administrator, and/or Claims Administrator for the ERISA-governed Aetna
16
        Plans, Aetna is a plan fiduciary as that term is defined in 29 U.S.C. 1002(21). As a plan
17

18      fiduciary, Aetna owes a duty to both Aetna Plan participants and their beneficiaries, to

19      deal with them in the utmost good faith and to place the interest of plan participants and
20
        beneficiaries above its own interest.
21
     12. 29 USC 1002(8) defines ERISA “beneficiary” as’ “a person designated by a participant,
22
        or by the terms of an employee benefit plan, who is or may become entitled to benefit
23

24      thereunder.

25   13. Plaintiffs are ERISA “beneficiaries” pursuant to 29 U.S.C. 1002(8) because they have
26
        rights to receive benefits pursuant to the terms of the applicable ERISA-governed Aetna
27

28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 4 of 27



 1      plans and/or have been designated to receive benefits by participants under the
 2
        applicable Aetna Plans, through assignments of benefits.
 3
     14. Plaintiffs are ERISA beneficiaries pursuant to 29 USC 1002(8) concerning the Aetna
 4
        Plans and the denied claims of the Aetna Plan patients treated by them.
 5

 6   15. To the extent that any patients are covered under Aetna plans where the US

 7      Government, or a State r any subdivision, department or agency of either, pursuant to
 8
        2719 of the patient protection affordable care act, 42 USC 300gg-19(a)(2)(A), all rights
 9
        under the ERISA claims regulations apply to all of those health plans, whether they are
10
        group insurance contracts or self-insured health plans. Under 2719, these plans are
11

12      deemed to incorporate the ERISA claims regulations by reference.

13                                           Parties
14
     16. Plaintiff Jamie H. Bassel D.C., P.C. D/B/A New York City Chiropractic has been in
15
        operation since, August 2002, and has an is currently conducting business at 425
16
        Madison Avenue, 11th Floor New York NY 10017.
17

18   17. Defendant Aetna has an address of 151 Farmington Avenue, Hartford CT 06156.

19   18. Defendant, Alliance Bernstein L.P is a plan administrator for AETNA, whom has failed
20
        their obligations as a plan administrator and is located at: 1345 6th Avenue, New York
21
        NY 10105
22
     19. Defendant, Radius Health; is a plan administrator for AETNA, whom has failed their
23

24      obligations as a plan administrator and is located at 950 Winter Street, Waltham, MA

25      02451.
26

27

28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 5 of 27



 1   20. Defendant, Johnson & Johnson, is a plan administrator for AETNA, whom has failed
 2
        their obligations as a plan administrator and is located at 307 College Rd. Princeton NJ
 3
        08540.
 4
     21. Defendant, State of NJ Health Benefits, is a plan administrator for AETNA, whom has
 5

 6      failed their obligations as a plan administrator and is located at State of New Jersey

 7      Department of Corrections, P.O. Box 863 Trenton NJ 08625.
 8
     22. Defendant, Lululemon USA Inc, is a plan administrator for AETNA, whom has failed
 9
        their obligations as a plan administrator and is located at 1818 Cornwall Avenue,
10
        Vancouver, BC V6J 1C7 Canada.
11

12   23. Defendant, Citigroup, is a plan administrator for AETNA, whom has failed their

13      obligations as a plan administrator and is located at 388 Greenwich Street, New York,
14
        NY 10001
15
     24. Defendant, KPMG, is a plan administrator for AETNA, whom has failed their
16
        obligations as a plan administrator and is located at 345 Park Avenue, New York, NY
17

18      10065.

19   25. Defendant, TKEDA Pharmaceuticals U.S.A., is a plan administrator for AETNA, whom
20
        has failed their obligations as a plan administrator and is located at: 95 Hayden Avenue,
21
        Lexington MA 02421.
22
     26. Defendant, The Blackstone Group, is a plan administrator for AETNA, whom has failed
23

24      their obligations as a plan administrator and is located at 345 Park Avenue, New York,

25      NY 10065.
26

27

28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 6 of 27



 1   27. Defendant, Fashion Institute of Technology, is a plan administrator for AETNA, who
 2
        has failed their obligations as a plan administrator and is located at 227 West 27th Street.
 3
        New York, NY 10001.
 4
     28. Defendant, Market Resources Partners, is a plan administrator for AETNA, who has
 5

 6      failed their obligations as a plan administrator and is located at 1818 Market Street 37th

 7      Floor, Philadelphia PA 19103.
 8
     29. Defendant, WPP Group Inc., is a plan administrator for AETNA, who has failed their
 9
        obligations as a plan administrator and is located at 175 Greenwich Street, New York,
10
        NY 10007
11

12   30. Defendant, Trinet Group Inc, is a plan administrator for AETNA, who has failed their

13      obligations as a plan administrator and is located at 199 Water Street, #2800 New York,
14
        NY 10038.
15
     31. Defendant, Rent The Runway, is a plan administrator for AETNA, whom has failed their
16
        obligations as a plan administrator and is located at 345 Hudson St. New York, NY
17

18      10014

19   32. Defendant, Galaxosmithkline LLC, is a plan administrator for AETNA, who has failed
20
        their obligations as a plan administrator and is located at 5 Crescent Dr. Philadelphia,
21
        PA 19112.
22
     33. Defendant, MTA New York Transit, is a plan administrator for AETNA, whom has
23

24      failed their obligations as a plan administrator and is located at 2 Broadway, New York,

25      NY 10004.
26

27

28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 7 of 27



 1   34. Defendant, Deutsche Bank, is a plan administrator for AETNA, who has failed their
 2
        obligations as a plan administrator and is located at 60 Wall Street, New York, NY
 3
        10005.
 4
     35. At all relevant tomes, Aetna was and is the Plan Administrator and/or Claims
 5

 6      Administrator, for various ERISA-governed group health benefits plans (the “Aetna

 7      Plains”).
 8
     36. The Aetna Plans are Employee Welfare Benefit Plans governed by ERISA and the
 9
        Regulations promulgated thereunder by the United States Department of Labor. Upon
10
        information and belief, these Aetna Plans are substantially similar to or identical in their
11

12      salient features, relevant terms, benefits and conditions, to the Aetna Plan and policy.

13   37. As a Plan Administrator, and/or Claims Administrator for the ERISA governed Aetna
14
        Plans, Aetna is a Plan “fiduciary” as that term is defined in 29 U.S.C. §§1002(21). As a
15
        Plan fiduciary, Aetna owes a duty of undivided loyalty to both Aetna Plan participants
16
        and their beneficiaries, to deal with them u the utmost good faith and to place the
17

18      interests of plan participates and beneficiaries above its own interest.

19   38. 29 U.S.C. §1002(8) defines ERISA “beneficiary” as: “a person designated by a
20
        participant, or by the terms of an employee benefit plan, whom is or may be entitled to a
21
        benefit thereunder.”
22
     39. Plaintiffs have provided and continue to provide medically necessary and appropriate
23

24      chiropractic and medical services to patients who were, at the time services were

25      rendered, either employees, or employers’ spouses, dependents, or children covered
26
        under the Aetna Plans. (the “Aetna Plan Patients”).
27

28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 8 of 27



 1   40. Plaintiffs are ERISA “beneficiaries” pursuant to 29 U.S.C §1002(8) because they have
 2
        rights to receive benefits pursuant to the terms of the applicable ERISA-governed Aetna
 3
        Plans and/or have also been designated to receive benefits by participants under the
 4
        applicable Aetna Plans, through a valid assignment of benefits.
 5

 6   41. Plaintiffs are ERISA beneficiaries, pursuant to 29 U.S.C. §1002(8), concerning the

 7      Aetna Pans and the denied claims of the Aetna Plan Patients listed on the spreadsheet
 8
        annexed hereto as Exhibit “A”
 9
     42. To the extent that any patients are covered under Aetna Plans where the U.S.
10
        Government, or State, or any subdivision, department or agency of either, is the
11

12      employer [such as Federal Employee Health Benefit Act (“FEHBA”) claims, applicable

13      to certain federal employees], pursuant to §2719 of the Patient Protection and
14
        Affordable Care Act, 42 U.S.C §300gg-19(a)(2)(A), all rights under the ERISA claims
15
        regulations apply to all of those health plans, whether they are group insurance contracts
16
        or self-insured health plans. Under §2719, these plans are deemed to incorporate the
17

18      ERISA claims regulations by reference.

19                           AETNA’S FALSE AND DEFECTIVE EXPLAINTION OF
20
                                                   BENEFITS FORMS
21

22
     43. ERISA Regulations 503-1 (29 C.F.R. §2560.503-1) (the “Regulation”) sets forth the
23

24      minimum requirements imposed upon Defendants regarding procedures pertaining to

25      claims for benefits filed by participants, beneficiaries and/or their representatives.
26
     44. The regulation requires “the plan administrator [to] notify the claimant … of the plan’s
27
        adverse benefit determination within … 30 days.” Or within a short statutory extension
28
          Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 9 of 27



 1      thereof. ERISA regulation 29 C.F.C. §2560.503.1(f)(2)(iii)(B) sets forth the legally
 2
        required timing of the notice of any Adverse Benefit Determination:
 3
                   [T]he plan administrator shall notify claimant, in accordance with paragraph
 4                 (g) of this section, of the plan’s adverse determination within a reasonable
                   period of time, but not later than 30 das after receipt of the claim. This period
 5
                   may be extended one time by the plan for up to 15 days, provided that the plan
 6                 administrator both determines that such extension is necessary due to matters
                   beyond the control of the plan and notifies the claimant, prior to the expiration
 7                 of the initial 30-day period, of the circumstances requiring the extension of
                   time and the date by which the pam expects to render a decision. If such an
 8
                   extension is necessary due to a failure of the claimant to submit the
 9                 information necessary to decide the claim, the notice of extension shall
                   specifically describe what the required information…
10

11
                (Emphasis added).
12

13
     45. Under the terms and conditions of the Aetna Plans, Aetna has operated in the role of,
14

15      and has performed the duties, obligations and responsibilities of the Plan Administrator

16      and Claims Administrator.
17
     46. The Regulation defines “Adverse Benefit Determination” as:
18
                     [A] denial, reduction, or termination of or a failure to provide or make
19                  payment (in whole or in part) for, a benefit, including any such denial
                    reduction, or termination, r failure to provide or make payment that is based
20
                    on a determination of a participant’s or beneficiary’s eligibility to participate
21                  in a plan, and including, with respect to group health plans, a denial
                    reduction, or termination of, or a failure to provide or make payment (in
22                  whole or in part) for, a benefit resulting from the application of any
                    utilization review, as well as a failure to cover an item of service for which
23
                    benefits are otherwise provided because it is determined to be experimental
24                  or investigational or not medically necessary.

25              29 C.R.F. §2560.503-1(m)(4)
26
     47. The notice of Adverse Benefit Determination is typically provided through Explanation
27
        of Benefits Forms (“EOBs”).
28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 10 of 27



 1   48. As required by the Regulation, for the claims contained on Exhibit C, EOBs were sent
 2
        by Aetna to Plaintiffs. Upon information and belief, all of the Aetna EOBs are
 3
        substantially similar in content and explanation, and all are legally defective for the
 4
        reasons that follows.
 5

 6   49. Pursuant to 29 C.F.R. §2560.503.1(f)(2)(iii)(B), by notifying the claimants of the

 7      Adverse Benefits Determination, Aetna was operating in the capacity of “Plan
 8
        Administrator, as that term relates to claim determinations.
 9
     50. ERISA Regulation 29 C.F.R. §2560.503-1(g) sets forth the legally required content of
10
        any Adverse Benefit Determination.
11

12                   That section provides, in pertinent part: The notification shall set forth, in a
                     manner calculated to be understood by the claimant –
13
                            (i) The specific reason or reasons for the adverse determination
14

15                              (ii)   Reference to the specific plan provisions which the
                                determination is based
16
                                (iii)   A description of any additional material or information
17
                                        necessary for the claimant to perfect the claim and an
18                                      explanation of why such material or information is
                                        necessary
19
                                (iv)    A description of the plan’s review procedures and the time
20
                                        limits applicable to such procedures, including a statement
21                                      of the claimant’s right to bring a civil action under section
                                        502(a) of the Act following an adverse benefits
22                                      determination on review:
23
                                (v)     In the case of an adverse benefit determination by a group
24                                      health plan or a plan providing disability benefit,

25                                      a. If an internal rule, guideline, protocol, or other similar
                                           criteria was relied upon in making the adverse
26
                                           determination, either the specific rule, guideline,
27                                         protocol or other similar criterion; or a statement that
                                           such a rule, guideline, protocol, or other similar
28                                         criterion was relied upon in making the adverse
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 11 of 27



 1                                        determination and that a copy of such rule, guideline,
                                          protocol, or other criterion will be provided free of
 2
                                          charge t the claimant upon request; or
 3
                                      b. If the adverse benefit determination is based on a
 4                                       medical necessity or experimental treatment or similar
                                         exclusion or limit wither an explanation of the
 5
                                         scientific or clinical judgement for the determination,
 6                                       applying the terms of the plan to the claimant’s
                                         medical circumstances, or statement that such
 7                                       explanation will be provided free of charge upon
                                         request.
 8

 9
                                              The BASSEL EOBs
10

11
     51. Most of the EOBs to Bassel contained the following statement accompanying Aetna’s
12
        refusal to pay the claims:
13
                           These are non-covered services because this is not deemed a
14
                           “medical necessity” by the payor.
15

16   52. These EOBs, upon information and belief, contained false statements, violated the terms
17
        of the terms of the applicable ERISA-governed Aetna Plans, violated the governing
18
        ERISA Regulation in many respects, and violated the fiduciary obligations of Aetna in
19
        its capacity as plan or claims administrator as delineated in 29 U.S.C. §1104(a).
20

21   53. These EOBs constituted Adverse Benefit Determinations, as that term is defined in 29

22      C.F.R. §2560.503-1(m)(4). As such, they violated 29 C.F.R. §2560.503-1 because they:
23
                       a. Contained false statements, because Aetna had already been provided
24                        with all of the requested documentation and information and all of the
                          relevant documents and information concerning each and every claim
25                        on Exhibit C;
26
                       b. Violated the 30-day rule, together with any applicable extension
27                        thereto, contained in 29 C.F.R. §2560.503-1(f)(2)(iii)(B), because the
                          records were not requested in a timely fashion, nor was extension of
28                        time requested, as provided in the Regulation;
     Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 12 of 27



 1
                c. Violated 29 C.F.R. §2560-503-(g)(1)(i) because they failed to identify
 2
                   specific reasons for the adverse determination, and any reasons that
 3                 they did identify were false;

 4              d. Violated 29 C.F.R. 2560.503-1(g)(1)(ii) because they filed to
                   reference the specific plan provisions on which the determinations
 5
                   were based;
 6
                e. Violated 29 C.F.R. §2560.503-1(g)(1)(iv) because they failed to
 7                 provide a description of the plan’s review procedures, including the
                   ERISA right to bring a civil action under Section 502(a)
 8

 9              f. To the extent that any Adverse Benefit Determination was based on
                   an internal rule, guideline, protocol, or similar criterion, the EOBs
10                 violated 29 C.F.R. §2560.503-1(g)(1)(v)(A) because they failed to
                   identify any specific internal rule guideline or other similar criterion
11
                   [that] was relied upon in making the adverse determination, or advise
12                 that a copy of such internal rule, guideline, protocol, or other criterion
                   will be provided free of change to the claimant upon request.
13
                g. To the extent that these EOBs can be construed as denials for alleged
14
                   lack of medical necessity, they violated 29 C.F.R. §2560-
15                 503.1(g)(1)(v)(B), which requires a plan administrator or claims
                   administrator to notify the Plan Participant and/or their beneficiary, in
16                 a manner calculated to be understood by the claimant,” “an
                   explanation of the scientific or clinical judgment for the
17
                   determination, applying the terms of the plan to the claimants’
18                 medical circumstances,: or advised that “such an explanation [of the
                   scientific or clinical judgment for the determination] will be provided
19                 upon request.
20

21
                h. Violated 29 C.F.R. §2560.503-1(h) because they failed to advise the
22                 claimant that they were entitled to be “provided, upon request and
                   free of charge … all documents, records, and other information
23
                   relevant to the claimant’s claim for benefits …;” and
24
                i. Violated 29 C.F.R. §2560-503.1(h) (3)(i) because they failed to
25                 advise the Plaintiffs that they had one hundred and eights days
                   following receipt of the notification of an Adverse Benefit
26
                   Determination to appeal the decision.
27

28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 13 of 27



 1   54. Many of the EOBs forwarded to Bassel contained the following statements
 2
        accompanying Aetna’s refusal to pay the claims:
 3
                       a. “Information requested from the Billing/Rendering Provider was not
 4                        provided or not provided timely or was insufficient/incomplete. At
                          least one Remark Code must be provided (may be comprised of either
 5
                          the NCPDP Reject Reason Code, or Remittance Advice Remark Code
 6                        that is not an ALERT.)”

 7   55. These EOBs, upon information and belief, contained false statements, violated the terms
 8
        of the applicable ERISA Aetna Plans, violated the governing ERISA Regulation in
 9
        many respects, and violated the fiduciary obligations of Aetna in its capacity as plan or
10
        claims administrator, as delineated in 29 U.S.C. §1104(a).
11

12   56. These EOBs constituted Adverse Benefits Determinations, as that term is defined in 29

13      C.F.R. §2560.503-1(m)(4). As such, they violated 29 C.F.R. 2560.503-1 because they:
14
                       a. Violated 29 C.F.R. §2560.503-1(g)(1)(iv) because they failed to
15                        provide a description of the plans review procedures, including the
                          ERISA right to bring a civil action under 502(a);
16
                       b. Violated 29 C.F.R. §2560.503-1(h)because they failed to advise the
17
                          claimant that they were entitled to be “provided upon request ad free
18                        of charge … all documents, records and other information relevant to
                          the claimants claim for benefits…; and
19

20

21                     c. Violated 29 C.F.R. §2560.503-1(h)(3)(i) because the falsely advised
                          the claimant that they had sixty days to appeal, failing to state that
22                        there was an applicable time to appeal or directing the claimants
                          attention to the “secure member website” to find the appeal
23
                          procedure.
24

25   57. A large portion of the EOBs forwarded to New York City Chiropractic contained the
26
        following statement accompanying Aetna’s refusal to pay the claims:
27

28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 14 of 27



 1                     We are conducting a review of services rendered to the above named
                       patient(s). We are writing to request the medical records for the time
 2
                       period indicated.
 3
                       This patient was a member/insured of ours during the dates of service
 4                     above. We are permitted to obtain these records without obtaining an
                       additional authorization from the member/insured, because you and we
 5
                       are covered entitles as defined by HIPPA. Specifically, 45 CFR
 6                     164.502(a)(a) allows such disclosures for “treatment, payment or health
                       care operations”.
 7
     58. These EOBs, upon information and belief, contained false statements, violated the terms
 8

 9      of the applicable ERISA-governed Aetna Plans, violated the governing ERISA

10      regulations in many respects, violated fiduciary obligations of Aetna in its capacity as
11
        plan or claims administrator, as delineated in 29 U.S.C. § 1104(a).
12
     59. To the extent that these EOBs request, or could be construed as requesting additional
13
        information and/or supporting medical records to complete the processing f the claims
14

15      (as opposed to denials), the EOBs violated C.F.R. §2560.503-1(f)(2)(iii)(B) because

16      they:
17
                       a. Contained false statements, because Aetna had already been provided
18                        with all of the requested documentation and information and all
                          relevant documents and information concerning each and every claim
19                        on Exhibit C, (however, per said request information was sent again).
20

21   60. To the Extent that these EOBs constituted Adverse Benefits Determinations, they

22      Violated 29 C.F.R. §2560-503-1 because they:
23
                       a. Contained false statements, because Aetna had already been provided
24                        with all of the requested documentation and information and all
                          relevant documents and information concerning each and every claim
25                        on Exhibit C, (however, per said request information was sent again).
26
                       b. Violated the 30-day rule, together with any applicable extension
27                        thereto, contained in 29 C.F.R. §2560-503-1(f)(2)(iii)(B), because
                          the records were not requested in a timely fashion, or was an
28                        extension of time requested, as provided by the regulation;
     Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 15 of 27



 1
                c. Violated 29 C.F.R. §2560-503-1(g)(1)(i) because they failed to
 2
                   identify the specific reasons for the adverse determination;
 3
                d. Violated 29 C.F.R. §2560-503-1(g)(1)(ii) because they failed to
 4                 reference the specific plan provision on which the determination was
                   based;
 5

 6              e. Violated 29 C.F.R. §2560-503-1(g)(1)(iii) because they failed to
                   provide “[a] description of any additional material information
 7                 necessary for the claimant to perfect the claim and an explanation of
                   why such material or information is necessary;
 8

 9              f. Violated 29 C.F.R. §2560-503-1(g)(1)(iv) because they failed to
                   provide a description of the plan’s review procedures, including the
10                 ERISA right to bring a civil action under Section 502(a);
11
                g. To the extent that any Adverse Benefit Determination was based on
12                 an internal rule, guideline protocol, or other similar criterion, the
                   EOBs violated 29 C.F.R. §2560-503-1(g)(1)(v)(A) because they
13                 failed to identify any specific “internal rule, guideline, protocol, r
                   similar criterion [that] was relied upon in making the adverse
14
                   determination,’ or advise “that a copy of such internal rule, guideline,
15                 protocol, or other criterion will be provided free of charge to the
                   claimant upon request.
16
                h. To the extent that these EOBs can be construed as denials for alleged
17
                   lack of medical necessity, they violated 29 C.F.R. §2560-503-
18                 1(g)(1)(v)(B), which requires a plan administrator to notify the Plan
                   Participant and/or their beneficiary, “in a manner calculated to be
19                 understood by the claimant,” “an explanation of the scientific or
                   clinical judgment for the determination, applying the terms of the
20
                   plan to the claimant’s medical circumstances,” or advising that “such
21                 an explanation [of the scientific or clinical judgment for the
                   determination] will be provided upon request;”
22
                i. Violated 29 C.F.R. §2560-503-1(h) because they failed to advise the
23
                   claimant that they were entitled to be “provided, upon request and
24                 free of charge …all documents, records and other information
                   relevant to. The claimant’s claim for benefits …;” and
25
                j. Violated 29 C.F.R. §2560-503-1(h) (3)(i) because they failed to
26
                   advise the Plaintiffs that they had one hundred and eighty (180) days
27                 following receipt of the notification of an Adverse Benefit
                   Determination to appeal the decision.
28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 16 of 27



 1   61. Many of the EOBs forwarded to New York Chiropractic contained the following
 2
        statement accompanying Aetna’s Refusal to pay the claims:
 3
                       a. [T]his clam/line has been denied. Processed according to plan
 4                        provisions (plan refers to provisions that exist between the Health
                          Plan and the Consumer or Patient).
 5

 6
     62. These EOBs, upon information and belief, contained false statements, violated terms of
 7
        the applicable ERSA-governed Aetna Plans, violated the governing ERISA Regulations
 8

 9      in many respects, and violated the fiduciary obligations of Aetna in capacity as plans or

10      claims administrator, as delineated in 29 U.S.C. §1104(a).
11
     63. To the extent that these EOBs constituted Adverse Benefit Determination, they violated
12
        29 C.F.R. §2560-503-1 because they:
13
                       a. Contained false statements, because Aetna had already been provided
14
                          with all requested documents and information and all relevant
15                        documents and information concerning each and every claim on
                          Exhibit C, and did not request additional information and Aetna had
16                        at times found the same patients eligible for the same services and
                          procedures on other occasions, and had found other patients under the
17
                          same plan eligible for the same services and procedures in the past,
18                        and had routinely and customarily paid for these services and
                          procedures under the plans in question in the past;
19
                       b. Violated the 30-day rile, together with any applicable extension
20
                          thereto, contained in 29 C.F.R. §2560-503-1(f)(2)(iii)(B), because
21                        the records were not requested in a timely fashion, nor was an
                          extension of time requested, as provided for in the Regulation.
22
                       c. Violated 29 C.F.R. §2560-503-1(g)(1)(i) because they failed to
23
                          identify the specific reasons for the adverse determination.
24
                       d. Violated 29 C.F.R. §2560-503-1(g)(1)(ii) because they failed to
25                        reference the specific plan provisions on which the determinations
                          were based.
26

27                     e. Violated 29 C.F.R. §2560-503-1(g)(1)(iii) because they failed to
                          provide “[a] description of any additional material or information
28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 17 of 27



 1                          necessary for the claimant to perfect the claim and an explanation of
                            why such material or information is necessary;”
 2

 3                      f. Violated 29 C.F.R. §2560-503-1(g)(1)(iv) because they failed to
                           provide a description of the plan’s review procedures, including the
 4                         ERISA right to bring a civil action under Section 502(a);
 5

 6
                        g. To the extent that any Adverse Benefit Determination was based on
 7                         an internal rule, guideline, protocol or other similar criterion, the
                           EOBs violated 29 C.F.R. §2560-503-1(g)(1)(v)(A) because they
 8
                           failed to identify any specific internal rule guideline, protocol or other
 9                         similar criterion [that] was relied upon in making the adverse
                           determination,” or advise “that a copy of such internal rule, guideline,
10                         protocol, or other criterion will be provided free of charge to the
                           claimant upon request.
11

12                      h. To the extent that these EOBs can be construed as denials for an
                           alleged lack of medical necessity they violated 29 C.F.R. §2560-503-
13                         1(g)(1)(v)(B), which requires a plan administrator or claims
                           administrator to notify the Plan Participant and/or their beneficiary,
14
                           “in a manner calculated to be understood by the claimant,” “an
15                         explanation of the scientific or clinical judgment for the
                           determination, applying the terms of the plan to the claimant’s
16                         medical circumstances,” or advising that :such an explanation [of the
                           scientific or clinical judgment for the determination] will be provided
17
                           upon request.
18
                        i. Violated 29 C.F.R. §2560-503-1(h) because they failed to advise the
19                         claimant that they were entitled to be provided, upon request and free
                           of charge … all documents records, and other information relevant to
20
                           the claimant’s claim for benefits …” and
21
                        j. Violated 29 C.F.R. §2560-503-1(h) (3)(i) because they failed to
22                         advise the Plaintiffs that they had one hundred and eighty (180) days
                           following receipt of the notification of an Adverse Benefit
23
                           Determination to appeal the decision.
24
                        k. Moreover, the identical services had been previously billed and paid
25                         under the same plan numerous times, and upon information and
                           belief, in certain instances to the same participant.
26

27   64. Subsection (b) of the Regulation provides, in pertinent part, that:

28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 18 of 27



 1                         The claims procedures for a plan will be deemed to be reasonable
                           only if …[they] comply with the requirements of paragraphs …(f),
 2
                           [and] (g) …of this section…
 3
     65. Although the stated claims procedures of the Aetna Plans may purport to comply with
 4
        the Regulation’s requirements, Aetna’s actual Adverse Benefit Determinations -- and
 5

 6      its conduct and claims procedures and practices, as evidenced by the EOBs falsely

 7      denying the claims at issue in this litigation –do not comply with these sections of the
 8
        Regulation and are therefore unreasonable as a matter of law.
 9
     66. 29 C.F.R. §2560.503-1(l) provides, in pertinent part:
10
                       In the case of the failure of a plan to establish or follow claims
11

12                     procedures consistent with the requirements of this section, a claimant

13                     shall be deemed to have exhausted the administrate remedies under the
14
                       plan…
15
                (Emphasis added).
16
     67. In each circumstance in which the Regulations were violated, the administrative
17

18      remedies on the claims were deemed exhausted, as a matter of law, pursuant to 29

19      C.F.R. §2560.503(l). In the alternative, any further appeals would have been futile, since
20
        Aetna was obviously and repeatedly sending to Plaintiffs phony claim denials and false
21
        statements.
22
     68. Based upon Aetna’s numerous regulatory violations and failures to exercise discretion,
23

24      Aetna is divested of any alleged discretionary authority and thus the Court must review

25      the benefit claim de novo.
26
                                              COUNT ONE
27
                               BREACH OF INSURANCE CONTRACT
28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 19 of 27



 1

 2
     69. This is an action for breach of insurance contract.
 3
     70. All allegations in Paragraph 1-63 are incorporated by reference in this count.
 4
     71. Plaintiffs are holders by assignment of the insurance benefits provided in insurance
 5

 6      policies issued by Aetna (or entities under its control or direction) and are entitled to

 7      payments provided by such policies of insurance issued by Aetna through its affiliates.
 8
     72. Aetna has denied claims for benefits and payments in contravention of the provisions as
 9
        provided in polices of insurance that it issued.
10
     73. The denial of benefits and payments constitutes a breach of the insurance contracts.
11

12   74. Plaintiffs have been damaged by Aetna’s breach.

13   75. Plaintiffs retained the service of counsel to pursue this claim and are obligated to pay
14
        counsel a reasonable fee for their services.
15
                                         COUNT TWO
16                                  (29 U.S.C. §1132(a)(1)(B):
                                      To Recover Benefits)
17

18   76. Plaintiffs repeat verbatim and incorporate by reference herein Paragraphs 1 - 63 above.

19   77. Between approximately January and the date of this Complaint, Plaintiffs have provided
20
        medically necessary and appropriate chiropractic and medical services to the Aetna Plan
21
        Patients on Exhibit A.
22
     78. Plaintiffs timely and properly submitted to Aetna all of the claims listed on Exhibit A.
23

24      All documentation necessary and required, or demanded by Aetna, was timely produced.

25   79. As of this date, Aetna has failed to pay the benefits claims for services Plaintiff rendered
26
        to patients listed on Exhibit A for chiropractic and medical services provided from June
27

28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 20 of 27



 1      2018 through the date of this Complaint Plaintiffs damages are continuing and its claims
 2
        are in an amount believed to be in excess of $218,000.00.
 3
     80. Aetna’s violations of ERISA Regulations and failure to assert proper and specific
 4
        grounds for non-payment are a waiver, as a matter of law, of all potential defenses to
 5

 6      payment on all the annexed claims. Thus, Plaintiff are entitled to summary judgment on

 7      all the claims set forth in Exhibit A.
 8
     81. Due to the foregoing, Plaintiffs are entitled to judgment in their favor for all outstanding
 9
        and overdue claims submitted to Aetna, together with interest thereon from the dates that
10
        the claims became overdue.
11

12   82. Due to the foregoing, Plaintiffs are further entitled to a declaration that on all future

13      claims filed by Plaintiffs on behalf of participants or beneficiaries covered under any
14
        ERISA-governed medical plan, Plaintiffs are excused from exhaustion of administrative
15
        remedies for any claim in which Aetna violated the 30-day rule contained in 29 C.F.R.
16
        §2560.503-1.
17

18   83. Due to the foregoing, Plaintiffs are further entitled to a declaration that on all future

19      claims filed by Plaintiffs on behalf of participants or beneficiaries covered under any
20
        ERISA-governed medical plan, Plaintiffs are excused from exhaustion of administrative
21
        remedies for any claim in which Aetna violates the specificity requirements contained in
22
        29 C.F.R. §2560.503-1.
23

24   84. Due to the foregoing, Plaintiffs are further entitled to a declaration that on all future

25      claims filed by Plaintiffs on behalf of participants or beneficiaries covered under any
26
        ERISA-governed medical plan, Plaintiffs are excused from exhaustion of administrative
27
        remedies for any claim in which Aetna violates the specificity rule as to the reasons for a
28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 21 of 27



 1      claim denial, or the specificity rule as to medical necessity denials, as contained in 29
 2
        C.F.R. §2560503-1.
 3

 4
                                        COUNT THREE
 5
                                (29 U.S.C. §1132(a)(3) To Enjoin
 6                                Aetna’s Unlawful Practices)

 7   85. Plaintiffs repeat verbatim and incorporates by reference herein Paragraphs 1 through 72
 8
        above.
 9
     86. 29 U.S.C. §1132(a)(3) provides, on pertinent part:
10
                       A civil action may be brought –
11

12                             (3) by a participant, beneficiary, or fiduciary

13                                              A) To enjoin any act or practice which violates
                                                    any provision of this subchapter….
14
     87. 29 U.S.C. §1140 provides, in pertinent part:
15
                       It shall be unlawful for any person to discharge, fine, suspend, expel,
16
                       discipline, or discriminate against a participant or beneficiary for
17

18                     exercising any right to which he is entitled.

19   88. Aetna stopped paying claims submitted by Plaintiff beginning in or about June of 2018.
20
     89. In and about the early months of 2018 Aetna flagged Plaintiff’s accounts, resulting in
21
        the egregious oppressive, labor intensive and unlawful requirement of producing “all
22
        pertinent documentation” concerning any and all medical services and procedures, at the
23

24      time that claims were initially submitted.

25   90. Aetna’s oppressive pre-payment review process is neither provided for nor authorized
26
        by ERISA, nor by the Aetna Plans.
27

28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 22 of 27



 1   91. Upon receipt of Aetna’s Adverse Benefit Determinations, plaintiffs were vested with all
 2
        of the rights and statutory safeguards provided by 29 C.F.R.§2560.503-1, as set forth
 3
        above, including but not limited to, “[a]ccess to, and copies of, all documents, records
 4
        and other information relevant to the claimant’s claim for benefits.” 29 C.F.R.2560.503-
 5

 6      1(h)(2)(iii) (emphasis added).

 7   92. A document, records, or other information will be considered “relevant” to a claimant’s
 8
        claim if such document, record or other information:
 9
                       a. Was relief upon in making the benefit determination;
10
                       b. Was submitted, considered or generated in the course of making the
11

12                         benefit determination, without regard to whether such document,

13                         record, or other information was relief upon in making the benefit
14
                           determination;
15
                       c. Demonstrates compliance with administrative process and safeguards
16
                           required pursuant to paragraph (b)(5) of this section in making the
17

18                         benefit determination; or

19                     d. In the case of group health plan or a plan providing disability
20
                           benefits, constitutes a statement of policy or guidance with respect to
21
                           the plan concerning the denied treatment option or benefit for the
22
                           claimant’s diagnosis without regard to whether such advice or
23

24                         statement was relied upon in making the benefit determination.

25              29 C.F.R. §2560.503-1(M)(8) (i) –(iv) (emphasis added).
26

27

28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 23 of 27



 1   93. Plaintiffs in writing, demanded relevant documents concerning the Adverse Benefit
 2
        Determinations. Defendant repeatedly ignored and refused to comply with Plaintiffs
 3
        request.
 4
     94. Despite providing all information requested by Aetna on every claim submitted for
 5

 6      payment, since mid 2018 Aetna has failed and refused to pay all claims submitted

 7   95. Such conduct is in violation of all the safeguards and provisions of 29 C.F.R.
 8
        §2650,503-1, including but not limited to, the right to be notified of Adverse Benefit
 9
        Determinations within 30 days, to be advised of the specific reasons for the
10
        determinations, to be provided free of charge all relevant documents and materials, to be
11

12      provided adequate appeal and review process, and to be provided not less than 180 days

13      to submit any such appeal.
14
     96. Such conduct additionally constitutes retaliatory practices specifically proscribed by
15
        ERISA.
16
     97. Due to the foregoing, the Court should enjoin Aetna’s retaliatory acts pursuant to 29
17

18      U.S.C. §1132(a)(3), as illegal and unlawful under ERISA, order that all such acts

19      immediately cease and issue an injunction against such acts in the future.
20
                                          COUNT FOUR
21                                          FRAUD

22
     98. Plaintiffs repeat verbatim and incorporates by reference herein Paragraphs 1 through 92
23

24      above.

25   99. Aetna and the other Defendants collect millions of dollars in premiums for the issuance
26
        of Aetna Plans based upon its representation that it will promptly pay legitimate claims
27
        submitted.
28
               Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 24 of 27



 1      100.          Aetna’s practices of improperly denying legitimate claims for services provided
 2
            to its insureds without any reasonable basis constitutes a fraudulent scheme by which
 3
            Aetna retains millions of dollars in premium without paying the agreed benefits.
 4
                                                 COUNT FIVE
 5
                                                 Attorney Fees
 6
        101.          Plaintiffs repeat verbatim and incorporates by reference herein Paragraphs 1
 7
            through 85 above.
 8

 9      102.          Plaintiff’s demand reasonable attorney’s fees for bringing the instant action,

10          along with costs.
11
        103.          Plaintiff is entitled to reasonable attorney’s fees pursuant to ERISA 502(g)(1), 29
12
            U.S.C. 1132(g)1).
13
        104.          In Hardt v. Reliance Standard Life Ins. Co., 560 U.S. _____(May 24, 2010, the
14

15          Supreme Court decided that an ERISA litigant need not be a “prevailing party” to be

16          eligible for an attorney fee..”
17
        105.          Under Hardt, a court has discretion to award attorney’s fees and costs under
18
            1132(g)(1) as long as the party seeking fees has achieved “some degree of success on
19
            the merits.”
20

21                                    DEMAND FOR JURY TRIAL
        106.          Plaintiff demands a trial by jury on all issues so triable.
22                                              CONCLUSION
23
     WHEREFORE, Plaintiff’s New York Chiropractic and Jamie Bassel demand judgment in their
24
     favor and against Defendant Aetna, pursuant to ERISA §502(a)(1) & (a)(3) [29 U.S.C. §1132
25
     (a)(1) & (3)]:
26

27

28                        •   On the First Cause of Action:
     Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 25 of 27



 1           •   Judgement in its favor for amounts due and payable on all outstanding
 2
                 and overdue claims submitted to Aetna in an amount to be determined by
 3
                 the Court after trail, but at least the sum of $218,000.00 together with
 4
                 interest therein from the dates that the claims became overdue.
 5

 6           •   To a declaration that on all future claims filed by Plaintiff on behalf of
 7               beneficiaries covered under any ERISA-governed medical plan, Plaintiffs
 8
                 are excused from exhaustion of administrative remedies for any claim
 9
                 which the claim/benefits administrator violate the 30-day rule contained
10

11
                 in 29 C.F.R. §2560.503-1;

12           •   To a declaration that on all future claims filed by Plaintiff on behalf of
13               beneficiaries covered under any ERISA-governed medical plan, Plaintiffs
14
                 are excused from exhaustion of administrative remedies for any claim
15
                 which the claim/benefits administrator violated the appeal warning
16

17               requirements contained in 29 C.F.R. §2560.503-1;

18           •   To a declaration that on all future claims filed by Plaintiff on behalf of
19
                 beneficiaries covered under any ERISA-governed medical plan, Plaintiffs
20
                 are excused from exhaustion of administrative remedies for any claim
21
                 which the claim/benefits administrator violated the specificity
22

23               requirements contained in 29 C.F.R. §2560.503-1;

24           •   To a declaration that on all future claims filed by Plaintiff on behalf of
25
                 beneficiaries covered under any ERISA-governed medical plan, Plaintiffs
26
                 are excused from exhaustion of administrative remedies for any claim
27
                 which the claim/benefits administrator violated the specificity rule as to
28
     Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 26 of 27



 1               the reasons for a claims denial, or specificity rule as to medical necessity
 2
                 denials as contained in 29 C.F.R. §2560.503-1
 3
             •    To a declaration that on all future claims filed by Plaintiffs on behalf of
 4
                 beneficiaries covered under any ERISA-governed medical plan, Aetna
 5

 6               must pay all claims in full minus any applicable deductibles or co-

 7               insurance, if any if the claims administrator(s) violate the 30-day rule
 8
                 contained in 29 C.F.R. §2560.503-1;
 9
             •   A declaration that because it has achieved “some success on the merits,
10

11
                 Aetna must pay to Plaintiffs the ERISA statutory authorized legal fees for

12               this matter;

13        On the Second Cause of Action
14
             •   Pursuant to 29 U.S.C. §1132(a)(3), enjoin Aetna’s illegal, unlawful, and
15
                 retaliatory acts under ERISA;
16

17           •   Order that all such acts immediately cease; and

18           •   Enjoin all such acts in the future;
19
          On the Third Cause of Action
20
             •   Reasonable Attorney Fees;
21

22
             •   Costs of the instant litigation; and

23        For such other, further and different relief as the Court deems just and Proper.

24

25

26

27

28
         Case 1:20-cv-09019-JMF Document 38 Filed 05/06/21 Page 27 of 27



 1   Dated:   Brooklyn New York
              May 6, 2021
 2
                                                         J. Iandolo Law
 3

 4                                                 Jeremy M. Iandolo
 5
                                                     Jeremy M. Iandolo, Esq.
 6                                                      7621 13th Avenue
                                                    Brooklyn New York 11228
 7                                                        718.305.1702
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
